Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 1 of 17




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:17-cv-2872-CMA-NYW

   BONNIE BIRSE and GERAD DETWILER, individually and on behalf of all similarly
   situated participants and beneficiaries of the CenturyLink Dollars & Sense 401(k) Plan,

          Plaintiffs,

   v.

   CENTURYLINK, INC. and CENTURYLINK INVESTMENT MANAGEMENT COMPANY,

          Defendants.

                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
                               THIRD AMENDED COMPLAINT

          Pursuant to Federal Rule of Civil Procedure 12(b)(6), defendants move to dismiss

   plaintiffs’ third amended complaint with prejudice.

                                CERTIFICATE OF CONFERRAL

          Pursuant to D.C.Colo.LCivR 7.1 and CMA Civ. Practice Standard 7.1D,

   defendants’ counsel certify that they communicated with plaintiffs’ counsel regarding the

   deficiencies of the third amended complaint by telephone on March 25, 2019. Plaintiffs’

   counsel declined to cure the deficiencies and indicated they oppose this motion.

                                             * * *

          Plaintiffs’ third amended complaint should be dismissed because it fails to cure the

   defects that led to the dismissal of their previous complaint. 1 Plaintiffs’ new complaint


   1  See Dkt. 78, Recommendation of United States Magistrate Judge (the
   “Recommendation”); Dkt. 93, Order Affirming in Part and Rejecting in Part the
   Recommendation of United States Magistrate Judge Nina Y. Wang (the “Order”).


                                               1
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 2 of 17




   does not change the fact that, when stripped of hindsight (as they must be), plaintiffs’

   allegations do not support an inference of imprudence by plan fiduciaries. Thus, the Court

   should dismiss all of plaintiffs’ claims with prejudice.

                       FACTUAL AND PROCEDURAL BACKGROUND 2

           Procedural History. Plaintiffs filed their second amended complaint on May 2,

   2018 (Dkt. 53), and defendants moved to dismiss that complaint. (Dkt. 58.) On November

   19, 2018, Magistrate Judge Wang recommended plaintiffs’ second amended complaint

   be dismissed with prejudice because plaintiffs failed to allege facts sufficient to state any

   claim for breach of ERISA fiduciary duties. (Dkt. 78.) On March 20, 2019, this Court

   adopted the recommendation of dismissal but granted plaintiffs leave to amend (Dkt. 93),

   and plaintiffs’ third amended complaint was filed on March 20, 2019. (Dkt. 94.)

           The Parties. The CenturyLink Dollars & Sense 401(k) Plan (the “Plan”) is a 401(k)

   plan offered to CenturyLink employees and sponsored by CenturyLink, Inc.

   (“CenturyLink”). (Dkt. 93 at 2.) CenturyLink Investment Management (“CIM”) is the

   fiduciary responsible for managing and investing the Plan’s assets. (Id.) Plaintiff Birse is,

   and plaintiff Detwiler was, a participant in the Plan. (Dkt. 78 at 3.) At all times relevant to

   this action, CIM selected a wide range of investment options for Plan participants, and

   participants, including plaintiffs, chose how much to contribute and how to allocate their

   accounts across the investment options offered. (Dkt. 94, Third Amended Complaint


   2 The parties and procedural history are now well-known to the Court and are described
   in defendants’ motion to dismiss plaintiffs’ second amended complaint (see Dkt. 58) and
   the Recommendation and Order on that motion (see Dkts. 78, 93). Defendants accept
   the well-pled factual allegations of the third amended complaint as true for purposes of
   this motion to dismiss only.


                                                 2
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 3 of 17




   (“TAC”) ¶¶ 38–39; Ex. A, 2017 Plan, § 9.8(b); see also id. § 9.1; Ex. B, Form 5500 for

   Plan Year 2016 (“2016 Form 5500”), at 28–30. 3)

          Complaint Allegations. The majority of plaintiffs’ allegations are unchanged from

   their previous complaint. All three of plaintiffs’ claims relate to the Active Large Cap U.S.

   Stock Fund (the “Fund”). In their first claim, plaintiffs allege CIM breached its fiduciary

   duty by imprudently offering the allegedly underperforming Fund and then failing to

   replace it. (TAC ¶¶ 104–108.) In their second claim, plaintiffs allege CenturyLink breached

   a duty to monitor CIM with respect to the Fund. (Id. ¶¶ 109–14.) In their third claim,

   plaintiffs allege CenturyLink is liable as a co-fiduciary for CIM’s alleged breach. (Id.

   ¶¶ 115–18.)

          The Fund was one of the Plan’s actively-managed core funds, and also was

   included as a component of the Plan’s target date funds. (Dkt. 78 at 2–3.) Its holdings

   were diversified across five active managers and one passive manager. (Dkt. 93 at 2.)

   Birse allocated a portion of her 401(k) account to the 2015 Target Date Fund and Detwiler

   directly allocated a portion of his account to the Fund. (TAC ¶¶ 22–23; see also id. ¶¶ 13–

   14.)

          Plaintiffs’ new allegations primarily document CIM’s work to design the Fund and

   monitor its performance over time. When designing the Fund, CIM conducted testing of



   3  Exhibit citations are to the exhibits to the Declaration of Amanda S. Amert. Plan
   documents may be considered without converting this Rule 12(b)(6) motion to a Rule 56
   motion because they are referenced indirectly in the third amended complaint (see, e.g.,
   TAC ¶¶ 5, 35–36, 43) and are central to plaintiffs’ claims. Wasatch Equal. v. Alta Ski Lifts
   Co., 820 F.3d 381, 386 (10th Cir. 2016). The Court may also take judicial notice of public
   filings such as the Plan’s 2016 Form 5500. Id. at 388 n.5.


                                                3
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 4 of 17




   its multi-manager strategy by evaluating its performance in a hypothetical past market.

   (Id. ¶ 47.) CIM selected the Fund’s managers based on direct experience, including with

   respect to CenturyLink’s defined benefit plan, and conducted additional “due diligence

   through calls, meetings, site visits, and quantitative analysis.” (Id. ¶¶ 51–52.) CIM’s stated

   objectives for the Fund were to outperform the Fund’s benchmark, to “provide participants

   with full beta exposure to asset classes,” and to “maintain sufficient liquidity to allow for

   efficient rebalancing.” (Id. ¶ 41; see also id. ¶¶ 42–43.)

          To monitor the Plan, CIM performed periodic reviews of Plan investment options.

   (Id. ¶ 63.) CIM evaluated the Fund’s performance, managers, and investment strategy,

   including at the three-year anniversary of the Fund in May 2015, and in May 2016 and

   April 2017. (Id. ¶¶ 70, 75, 78.) CIM implemented changes to improve the Fund’s

   performance, including terminating an underperforming manager. (Id. ¶ 77.) CIM also

   considered the recommendation of its target date fund glide path consultant regarding the

   composition of the target date funds (id. ¶ 92), and ultimately merged the Fund with the

   Active Small Cap U.S. Stock Fund to create the Active U.S. Stock Fund (id. ¶ 80).

                                           ARGUMENT

          This Court previously rejected plaintiffs’ allegations because it recognized that

   hindsight cannot form the basis of breach of fiduciary duty claims. (Dkt. 93 at 6.) But

   without the linchpin of hindsight, plaintiffs’ most recent allegations—like those in their

   previous complaint—cannot support an inference of imprudence. The additional detail

   plaintiffs have added only underscores that plaintiffs cannot find fault with the fiduciary

   process CIM followed, but can only use after-the-fact performance data to argue CIM



                                                 4
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 5 of 17




   should have made different decisions. That is not enough. Thus, the Court should once

   again dismiss plaintiffs’ claims “for failure to state a claim upon which relief can be

   granted.” (See id. at 4 (citing Fed. R. Civ. P. 12(b)(6)).)

          Rule 12(b)(6) requires plaintiffs to plead “enough facts to state a claim to relief that

   is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility

   demands more than “labels and conclusions” and “a formulaic recitation of the elements

   of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

   U.S. at 555). The “scope of the allegations may not be ‘so general that they encompass

   a wide swath of conduct, much of it innocent’ or else the plaintiff has ‘not nudged [his]

   claims across the line from conceivable to plausible.’” (Dkt. 93 at 5 (quoting Robbins v.

   Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (internal quotation marks and citation

   omitted)).) On a motion to dismiss, the Court must “determine whether the complaint

   sufficiently alleges facts supporting all the elements necessary to establish an entitlement

   to relief under the legal theory proposed.” (Id. at 5 (quoting Forest Guardians v. Forsgren,

   478 F.3d 1149, 1160 (10th Cir. 2007)).) Plaintiffs’ previous complaint did not. (See

   generally id.)

          Plaintiffs’ new allegations do not show that “it is plausible and not merely possible”

   that they are entitled to relief. (See id. at 5 (quoting Christy Sports, LLC v. Deer Valley

   Resort Co., 555 F3d 1188, 1192 (10th Cir. 2009)).) Plaintiffs have added a number of

   new allegations, including: (1) details about CIM’s process for selecting Plan investment

   options, designing the Fund, and selecting Fund managers (e.g., TAC ¶¶ 37–39, 41–42,

   45–47, 51–53); (2) assertions about the performance of the target date funds, the Fund,



                                                 5
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 6 of 17




   and its managers (e.g., id. ¶¶ 60–63, 66, 71–72, 79, 91); and (3) details about CIM’s

   monitoring process (e.g., id. ¶¶ 70, 75, 77–78, 80, 92). When disentangled from the

   improper hindsight-based allegations that plaintiffs have woven through them, these new

   allegations demonstrate CIM followed a prudent process to design and monitor the Plan’s

   investment options. 4 Because plaintiffs have been unable to cure their pleading

   deficiencies after multiple amendments, the claims in their third amended complaint

   should be dismissed with prejudice. See TV Commc’ns Network, Inc. v. Turner Network

   Television, Inc., 964 F.2d 1022, 1028 (10th Cir. 1992) (affirming dismissal with prejudice

   after amendment).

   I.     Plaintiffs Fail To State A Claim For Breach Of Fiduciary Duty Against CIM.

          In their first claim for relief, plaintiffs allege that CIM breached the duty of prudence

   by offering and retaining the Fund as a Plan investment option. (TAC ¶¶ 104–108.) To

   state a claim for breach of fiduciary duty, plaintiffs must plead that CIM is a Plan fiduciary,

   that it breached its fiduciary duties, and that its breach resulted in a loss to the Plan. 29

   U.S.C. § 1109; Pioneer Ctrs. Holding Co. Emp. Stock Ownership Plan & Trust v. Alerus,

   858 F.3d 1324, 1333–34, 1337 (10th Cir. 2017), cert. denied, 139 S. Ct. 50 (2018). As to

   the breach element, plaintiffs:

                 must allege facts establishing that the fiduciary’s investment
                 decisions—in the conditions prevailing at the time, and
                 without the benefit of hindsight—are such that a reasonably
                 prudent fiduciary would not have made that decision as part
                 of a prudent, whole-portfolio, investment strategy that properly

   4 The remainder of the new material in plaintiffs’ third amended complaint consists of
   assertions regarding fiduciary standards under ERISA (TAC ¶¶ 26–33), and conclusory
   statements regarding defendants’ alleged breaches, which are not entitled to a
   presumption of truth.


                                                  6
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 7 of 17




                 balances risk and reward, as well as short-term and long-term
                 performance.

   (Dkt. 93 at 6 (citing Pension Benefit Guar. Corp. ex rel. St. Vincent v. Morgan Stanley Inv.

   Mgmt. Inc. (“St. Vincent”), 712 F.3d 705, 716 (2d Cir. 2013))); see also In re Target Corp.

   Sec. Litig., 275 F. Supp. 3d 1063, 1087–88 (D. Minn. 2017). This Court examines the

   process and method of arriving at the challenged decision rather than the outcome. (Dkt.

   93 at 7); see also Bunch v. W.R. Grace & Co., 555 F.3d 1, 7 (1st Cir. 2009). This is

   because the “test of prudence . . . is one of conduct and not a test of the result of the

   performance of the investment.” (Dkt. 93 at 7 (quoting Ellis v. Fid. Mgmt. Trust Co., 883

   F.3d 1, 10 (1st Cir. 2018) (emphasis added)).) A decision reached as a result of rational

   consideration is not a fiduciary breach, even if its outcome is undesirable. See Ellis, 883

   F.3d at 11; see also St. Vincent, 712 F.3d at 716 (“ERISA’s fiduciary duty of care requires

   prudence, not prescience.” (internal quotation marks and citation omitted)).

          Hindsight-based challenges to fiduciary decisions are insufficient to state a claim.

   (Dkt. 93 at 6.) Thus, alleging that a particular investment option—offered as one of many

   alternatives—underperformed is not enough to support a fiduciary breach claim. Cf.

   Barchock v. CVS Health Corp., 886 F.3d 43, 55 (1st Cir. 2018) (affirming dismissal of

   fiduciary breach claims challenging a fund investment option). The Court takes into

   account a plan’s entire investment portfolio, even where a claim relates to one particular

   investment. (Dkt. 93 at 6.)

          Here, plaintiffs attack CIM’s decisions with respect to the design of the Fund and

   its monitoring of the Fund’s performance, including whether to replace it. (See TAC

   ¶¶ 107–108.) But plaintiffs’ factual allegations, taken as true, remain insufficient to permit


                                                 7
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 8 of 17




   a factfinder to conclude CIM plausibly breached its fiduciary duties on either front. They

   line up a detailed recitation of CIM’s careful review and monitoring of the Fund and its

   managers, while pointing to an alternative—the T. Rowe Price Institutional Growth Fund

   (the “T. Rowe Price Fund”)—that they allege, in hindsight, would have realized higher

   returns. Plaintiffs argue that, because the Fund did not perform better, any prudent

   fiduciary should have made different decisions. But, as this Court has recognized, this

   type of hindsight-based second-guessing is insufficient to state a claim, and because

   plaintiffs do not allege facts that suggest that a reasonably prudent fiduciary could not

   have designed or maintained the Fund “as part of a prudent, whole-portfolio, investment

   strategy,” their claims fail. (See Dkt. 93 at 6.)

          A.     Plaintiffs Fail To Plead A Flaw In The Process CIM Used To Design
                 The Fund.

          In their previous complaint, plaintiffs focused on CIM’s use of a multi-manager

   approach in designing the Fund. (See Dkt. 53, Second Amended Complaint (“SAC”)

   ¶¶ 30–31.) But this criticism failed to state a claim, because “offering exposure to different

   styles of portfolio management and reducing risks associated with a single manager

   demonstrate prudent decision-making.” (Dkt. 93 at 8 (citing White v. Chevron Corp., No.

   16-cv-0793-PJH, 2016 WL 4502808, at *7–8 (N.D. Cal. Aug. 29, 2016)).) Without alleging

   “facts establishing that CIM failed to reasonably balance risk and reward, as well as short-

   term and long-term performance, when it decided to diversify the Fund,” or “factual

   allegations regarding imprudence in CIM’s process of designing the Fund,” plaintiffs

   cannot allege that the Fund’s design was imprudent. (Id. at 8.)




                                                  8
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 9 of 17




           In their current complaint, plaintiffs again fail to allege any facts that might show a

   deficient decision or process in the design of the Fund. See Ellis, 883 F.3d at 10–11.

   Instead, plaintiffs now detail CIM’s prudent process and investment objectives in

   designing the Fund. For example, plaintiffs allege that CIM conducted a “back test” to

   determine how the multi-manager strategy “would have fared through past markets” (TAC

   ¶ 47), and selected managers based on direct experience (including with respect to

   CenturyLink’s defined benefit plan) and by conducting additional “due diligence through

   calls, meetings, site visits, and quantitative analysis” (id. ¶¶ 51–52). 5

           Plaintiffs also describe CIM’s reasoned strategy in designing the Fund, alleging

   that CIM sought not only to outperform the benchmark but also to “provide participants

   with full beta exposure to asset classes” and “maintain sufficient liquidity to allow for

   efficient rebalancing.” (Id. ¶ 41; see also id. ¶¶ 42–43.) These are rational bases for an

   investment decision. Plaintiffs do not even allege that CIM failed to achieve these

   objectives. Thus, plaintiffs’ allegations now strongly support an inference that CIM used

   a prudent decision-making process, and plaintiffs have pled themselves out of a claim.

   See White, 2016 WL 4502808, at *7–8; see also Divane v. Northwestern Univ., No. 16-

   cv-8157, 2018 WL 2388118, at *6 (N.D. Ill. May 25, 2018) (holding plaintiffs failed to allege

   a fiduciary breach where complaint did not specify process flaws and identified reasons

   a prudent fiduciary could have for offering contested investment options).




   5 Plaintiffs’
              general allegation that CIM used “a flawed and poorly documented process”
   (TAC ¶ 40) is a legal conclusion that the Court should not take as true on a motion to
   dismiss. (See Dkt. 93 at 8.)


                                                  9
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 10 of 17




           B.     Plaintiffs Plead No Facts Showing A Failure In CIM’s Monitoring
                  Process.

           In their second amended complaint, plaintiffs alleged that CIM breached the duty

   of prudence in failing to monitor and replace the Fund when it underperformed its

   benchmark. (See, e.g., SAC ¶¶ 34, 56.) Plaintiffs also claimed that, had CIM replaced the

   Fund with the T. Rowe Price Fund, plaintiffs would have realized higher returns. 6 (Id.

   ¶ 37.) These allegations “incorrectly focus[ed] on outcome rather than process.” (Dkt. 93

   at 10.) “[C]ourts must consider all relevant circumstances and the entire portfolio.” (Id. at

   11.) To state a claim, plaintiffs therefore must allege that “CIM’s decision to remain with

   the [Fund] was unreasonable after weighing the opportunity costs of a switch, the

   comparative risk of the funds, the comparative short-term and long-term returns of the

   funds, and the balance of the overall portfolio.” (Id. at 10.) Because, among other things,

   the Fund’s alleged underperformance was paired with strong absolute performance of the

   Plan’s entire portfolio, simply alleging that the Fund underperformed slightly is insufficient.

   (Id. at 10–11.) 7

           Plaintiffs’ new factual allegations support an inference that CIM was engaged in

   prudent monitoring of the Plan’s investment options, including the Fund. Plaintiffs allege


   6 Plaintiffscontinue to rely on this allegation in their third amended complaint (see TAC
   ¶ 83), yet they still do not allege how CIM would have known the T. Rowe Price Fund
   would outperform the Fund, ignoring this Court’s holding that hindsight-based challenges
   are insufficient to support a fiduciary breach claim. (Dkt. 93 at 6–7, 10.)
   7 While plaintiffs allege that the Fund underperformed slightly, they ignore that the Plan
   as a whole performed well. (Compare Ex. B. 2016 Form 5500, at 2 & Schedule H
   (reporting 35,785 participants and $3,687,832,382 in assets as of December 31, 2016),
   with TAC ¶ 21 (alleging 34,274 participants and $5,683,666,005 in assets as of December
   31, 2017—a nearly $2 billion increase in assets with approximately 1,500 fewer
   participants than the prior year).)


                                                 10
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 11 of 17




   that CIM performed periodic reviews of Plan investment options (TAC ¶ 63), evaluated

   the Fund’s performance, managers, and investment strategy, including at the three-year

   anniversary of the Fund in May 2015, and in May 2016 and April 2017 (id. ¶¶ 70, 75, 78),

   and implemented changes to improve the Fund’s performance, including terminating an

   underperforming manager (id. ¶ 77). They also add that CIM considered the

   recommendation of its target date fund glide path consultant regarding the composition

   of the target date funds (id. ¶ 92) and eventually merged the Fund with the Active Small

   Cap U.S. Stock Fund to create the Active U.S. Stock Fund (id. ¶ 80). Moreover, plaintiffs

   do not allege that CIM had any improper reason to retain the Fund’s managers. The

   logical inference is that CIM concluded, based on this ongoing monitoring, that it was

   choosing the best course for the Plan’s investment portfolio as a whole.

          These are not the acts of an imprudent fiduciary employing a flawed process. (See

   Dkt. 93 at 6–7.) Plaintiffs thus have once again failed to plead sufficient factual allegations

   to state a breach of fiduciary duty claim against CIM based on a failure to monitor.

   II.    Plaintiffs Fail To State A Claim Against CenturyLink.

          Plaintiffs’ claims that CenturyLink breached its duty to monitor CIM and is liable as

   a co-fiduciary are unchanged from their second amended complaint. These claims are

   wholly dependent on the viability of plaintiffs’ claims against CIM, because “[p]laintiffs

   allege no separate or additional basis for a breach of duty to monitor by CenturyLink.”

   (Dkt. 93 at 12); see also White, 2016 WL 4502808, at *19. Plaintiffs have added no new

   allegations to change that holding. Thus, because plaintiffs have not alleged a plausible

   claim against CIM, their derivative claims against CenturyLink also fail.



                                                 11
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 12 of 17




          Plaintiffs’ allegations also independently fail to satisfy the required pleading

   standard. To plausibly state a derivative claim against CenturyLink, plaintiffs must allege

   facts that give rise to a reasonable inference that CenturyLink is a Plan fiduciary and that

   CenturyLink breached its independent fiduciary duties. For a failure to monitor claim,

   plaintiffs must plausibly allege CenturyLink had a duty to monitor CIM and failed to fulfill

   that duty, resulting in injury. See 29 U.S.C. § 1109; White, 2016 WL 4502808, at *18. As

   to co-fiduciary liability, plaintiffs must plead CenturyLink had actual knowledge that CIM

   was committing a breach and failed to stop it, resulting in injury. See 29 U.S.C. § 1105(a);

   Gernandt v. SandRidge Energy Inc., No. CIV-15-1001-D, 2017 WL 3219490, at *11 (W.D.

   Okla. July 28, 2017).

          Plaintiffs’ assertions that CenturyLink (1) is the Plan Sponsor, and (2) that its Board

   of Directors has the sole authority to appoint and remove CIM as the Plan’s investment

   fiduciary and to amend or terminate the Plan, are insufficient to support the allegation that

   CenturyLink is a Plan fiduciary. (TAC ¶¶ 8, 24.) First, CIM, not CenturyLink, is named in

   the Plan’s governing document as the fiduciary for all purposes related to the

   management and investment of Plan assets, which is the conduct plaintiffs challenge. 8

   (Ex. A, 2017 Plan, § 9.8(b).) CenturyLink only adopted the Plan document, and merely

   sponsoring a plan does not turn the plan sponsor into a functional fiduciary. (See Dkt. 78

   at 24); Beck v. PACE Int’l Union, 551 U.S. 96, 101 (2007) (holding actions taken as plan

   sponsor are not fiduciary in nature); Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 444–


   8 The Plan documents are properly before the Court, as they are central to plaintiffs’
   claims and the parties have not disputed the documents’ authenticity. (See Dkt. 78 at 22
   (citing Wasatch Equal., 820 F.3d at 386).)


                                                12
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 13 of 17




   45 (1999); In re JPMorgan Chase & Co. ERISA Litig., No. 12 Civ. 04027, 2016 WL

   110521, at *2 (S.D.N.Y. Jan. 8, 2016) (“[A]ctions taken as a sponsor, such as establishing

   a plan, are not fiduciary functions that trigger liability under ERISA.”), aff’d sub nom. Loeza

   v. John Does 1-10, 659 F. App’x 44 (2d Cir. 2016). Second, plaintiffs’ allegations are

   inadequate to establish that the Board exercised functional control over the Plan’s

   investment decisions. See Teets v. Great-West Life & Annuity Ins. Co., No. 18-1019, 2019

   WL 1372319, at *11 (10th Cir. Mar. 27, 2019) (affirming non-fiduciary status where

   defendant never exercised discretionary authority or control over plan or its assets).

   Nowhere do plaintiffs allege facts suggesting the Board had a duty to monitor CIM; the

   118-paragraph complaint contains one reference to the Board and one reference to

   CenturyLink’s “senior management.” (TAC ¶¶ 24, 37.) The complaint is otherwise bereft

   of facts to support even an inference that CenturyLink exercised functional control over

   the Plan’s investment decisions.

          Even assuming plaintiffs had plausibly pled that CenturyLink is a fiduciary (which

   they have not), their claims that CenturyLink breached its duty by failing to monitor CIM

   are unsupported by any facts that could give rise to an inference of some deficiency in

   the monitoring process. In their claim for relief, plaintiffs assert that CenturyLink did not

   properly monitor: CIM’s design of the Fund; the investments CIM chose to offer to the

   Plan; and whether CIM had a process to monitor and react to the performance of the

   Fund and the target date funds. (Id. ¶ 113.) But these are legal conclusions; the complaint

   contains no new factual allegations regarding CenturyLink’s alleged failure to monitor,

   and plaintiffs’ legal conclusions are not entitled to a presumption of truth. (See Dkt. 93 at



                                                 13
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 14 of 17




   8.) All that plaintiffs offer the Court is “the outcome of the process—the retention and

   alleged subpar performance of the Fund – which in and of itself, is insufficient to state a

   claim for a failure to monitor.” (Dkt. 78 at 21 (citing In re Lehman Bros. Sec. and ERISA

   Litig., 113 F. Supp. 3d 745, 757–58 (S.D.N.Y. 2015) (finding a failure to state a claim for

   failure to monitor despite the collapse of Lehman Brothers); Kopp v. Klein, 894 F.3d 214,

   217, 221 (5th Cir. 2018) (finding failure to state a claim for failure to monitor despite threat

   of being delisted from the New York Stock Exchange for low stock price)).) As a result,

   plaintiffs have not alleged a breach of the duty to monitor.

          Similarly, the allegations in the complaint regarding CenturyLink’s actual

   knowledge of or failure to stop CIM’s alleged fiduciary breaches are little more than a

   recitation of the elements of co-fiduciary liability and are not sufficient to state a claim on

   that basis. A co-fiduciary claim does not impose vicarious liability, it requires actual

   knowledge. See Renfro v. Unisys Corp., 671 F.3d 314, 324–25 (3d Cir. 2011); Gernandt,

   2017 WL 3219490, at *11. Plaintiffs assert that, as the Plan sponsor, CenturyLink knew

   that the Fund underperformed and that CIM did not replace the Fund. (TAC ¶ 117.)

   Plaintiffs’ conclusory assertion does not provide factual content that would allow the Court

   to draw the reasonable inference that CenturyLink had actual knowledge that retaining

   the Fund constituted a breach. As such, plaintiffs have failed to plead their co-fiduciary

   liability claim. See Renfro, 671 F.3d at 324–25 (affirming dismissal of co-fiduciary claim

   where plaintiffs failed to allege defendants had actual knowledge of allegedly flawed

   process regarding selection of investment options); Gernandt, 2017 WL 3219490, at *11

   (dismissing co-fiduciary liability claim where plaintiffs failed to plead sufficient factual



                                                 14
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 15 of 17




   allegations that would allow the court to draw the reasonable inference that defendant

   had actual knowledge of its co-defendant’s alleged misconduct). Thus, plaintiffs’ claims

   for co-fiduciary liability and breach of the duty to monitor should both be dismissed.

   III.   Plaintiffs’ Claims Should Be Dismissed With Prejudice.

          Dismissal with prejudice is appropriate where, as here, plaintiffs have

   demonstrated a repeated inability to cure pleading deficiencies. See TV Commc’ns

   Network, 964 F.2d at 1028; Nat’l Ass’n of Inv’rs Corp. v. Bivio, Inc., No. 11-CV-02435-

   WJM, 2013 WL 316021, at *8 (D. Colo. Jan. 28, 2013). This Court previously recognized

   that plaintiffs’ repeated inability to cure pleading deficiencies could have justified

   dismissing plaintiffs’ previous complaint with prejudice, but allowed plaintiffs to re-plead

   in the interest of justice. (Dkt. 93 at 14–15.) Plaintiffs have now definitively demonstrated

   they cannot plausibly plead any breach of fiduciary duty by defendants, and their claims

   should be dismissed with prejudice.

                                         CONCLUSION

          The Court should dismiss plaintiffs’ third amended complaint with prejudice.




                                                15
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 16 of 17




    Dated: April 3, 2019                Respectfully submitted,

                                        By:    /s/ Craig C. Martin

    HOLLAND & HART LLP                         JENNER & BLOCK LLP
    Michael S. Beaver                          Craig C. Martin
    Steven T. Collis                           Amanda S. Amert
    6380 S. Fiddlers Green Circle              Cristina Covarrubias
    Suite 500                                  Laura L. Norris
    Greenwood Village, Colorado 80111          353 N. Clark Street
    Tel: (303) 290-1600                        Chicago, Illinois 60654
                                               Tel: (312) 923-2776
                                               Fax: (312) 840-7776

                                               Attorneys for Defendants




                                          16
Case 1:17-cv-02872-CMA-NYW Document 97 Filed 04/03/19 USDC Colorado Page 17 of 17




                                  CERTIFICATE OF SERVICE

          I hereby certify that, on April 3, 2019, I have caused to be electronically filed the
   foregoing with the Clerk of Court using the CM/ECF system, which will send notification
   of such filing to the following email addresses:

          Paul R. Wood
          Keith R. Scranton
          Devyn R. Glass
          14426 East Evans Avenue
          Aurora, Colorado 80014
          Telephone: (303) 757-3300
          Facsimile: (303) 757-3206
          woodp@fdzar.com
          scrantonk@fdazar.com
          glassd@fdazar.com

          Counsel for Plaintiffs


                                             /s/ Craig C. Martin
                                             Craig C. Martin
